DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the element 300 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takenaga et al. (US Patent 9543675 B1).
As per claim 1, Takenaga teaches a connector 101, comprising: a plurality of terminals (11A and 11B); additional members 10A configured to maintain a state (figure 3) of being mated with a counterpart connector 103; and a housing 5, wherein the additional members 10A each include a first lock portion 155B and second lock portions 151A, the housing 5 includes first side wall portions (along 15D) each holding the first lock portion 155B, and second side wall portions (along 31A or 31B) each holding the second lock portions 151A, the first lock portion 155B includes a curved surface T1 protruding relative to a front surface (of 15D) of the first side wall portion (along 15D), the second lock portion 151A includes a curved surface T1 protruding relative to a front surface (of 15D) of the second side wall portion (along 31A or 31B), the first lock portion 155B is divided in a direction orthogonal (along the intersecting portion) to the first side wall portion (along 15D), and the second lock portion 151A extends in a direction orthogonal (along the intersecting portion) to the first lock portion 155B, on each side of the first lock portion 155B.  
As per claim 2, Takenaga teaches a connector 101, wherein the additional member 10A includes flat portions 85A on a bottom side 2 of the housing 5 relative to positions provided with the first and second lock portions (155B, 151A), respectively.  
As per claim 3, Takenaga teaches a connector 101, wherein it is configured in such a manner (see column 8, lines 6-10) that upon connection with the counterpart connector 103, the first lock portion 155B and the second lock portion 151A engage with a first and a second counterpart lock portion (along 81 and 87A-87B, see column 8, lines 6-10) of the counterpart connector 103, respectively, the flat portion 85A of the first lock portion 155B receives the first counterpart lock portion (along 81 and 87A-87B, see column 8, lines 6-10), and the flat portion 85A of the second lock portion 151A receives the second counterpart lock portion (along 81 and 87A-87B, see column 8, lines 6-10).  
As per claim 4, Takenaga teaches a connector 101, wherein the plurality of terminals (11A and 11B) is held in a center part of the second side wall portion (along 31A or 31B), and the additional member 10A is placed on each side of the housing 5 across the center part (of 31A or 31B).
As per claim 5, Takenaga teaches a connector apparatus 100 comprising two connectors 100, wherein one of the two connectors 100 is a plug connector 103, and the other is a receptacle connector 101, the additional member, the first lock portion 155B, and the flat portion of the plug connector 103 are a plug additional member 141A, a first plug lock portion 155B, and a plug flat portion 147A, respectively, the additional member 10A, the first lock portion 155B, and the flat portion of the receptacle connector 101 are a receptacle additional member 10A, a first receptacle lock portion 87A, and a receptacle flat portion 85A, respectively, and the first plug lock portion 155B is divided in a direction orthogonal (along the intersecting portion) to a direction in which the first plug lock portion 155B extends.  
As per claim 6, Takenaga teaches a connector apparatus 100 wherein an end of the plug flat portion 147A of the divided first plug lock portion 155B is a free end (along 43B) that is not provided with a mounting portion 83 to be mounted on a board (see abstract), and an end of the receptacle flat portion 85A of the first receptacle lock portion 87A is provided with a mounting portion 83 to be mounted on a board (see abstract) .  
As per claim 7, Takenaga teaches a connector apparatus 100 wherein the receptacle additional member 10A includes a plurality of power supply terminals (11A and 11B) being contacts for power supply with the plug connector 103, and the plurality of power supply terminals (11A and 11B) is arranged on the second side wall portions (along 31A or 31B), aligned with the terminals (11A and 11B) of the receptacle connector 101.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831